       Case 1:20-cv-01274-GLS-DJS Document 7 Filed 11/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

NORMAN CALDWELL,
                                                             STIPULATION AND ORDER
                                    Plaintiff,
       v.
                                                             Civil No.: 20-cv-1274 (GLS/DJS)
SDH EDUCATION WEST, LLC,

                                    Defendant.



       IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the

parties to the above action that the time for Defendant SDH Education West, LLC to answer or

otherwise respond to the Complaint in this action be, and the same hereby is, extended until and

through November 25, 2020.


 Dated: October 30, 2020                         Dated: October 30, 2020

 FALLON LAW OFFICE                               HARRIS BEACH PLLC

 s/David A. Fallon                               s/Daniel J. Moore
 David A. Fallon, Esq.                           Daniel J. Moore, Esq.
 Attorneys for Plaintiff                         Attorneys for Defendant
 1525 Western Avenue                             99 Garnsey Road
 Albany, NY 12203                                Pittsford, NY 14534
 (518) 918-6102                                  (585) 419-8800
 dfallon@fallonlawoffice.com                     dmoore@harrisbeach.com



SO ORDERED:
                         November 4, 2020




Hon. Daniel J. Stewart
U.S. Magistrate Judge
